- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH April, 2010 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM opens a representation office in Japan The target is to strength our presence in the Asian market, capturing new clients and growing our sales in the region Sao Paulo, April 26, 2010  (Bovespa: TAMM4 and NYSE: TAM). On April 27, we will open a representation office in Tokyo, Japan. The target of the new office is to strength our presence in the Asian market, capturing new clients and increasing sales in the region. We will work through a GSA (General Sales Agent), who will have a team exclusively dedicated to TAMs business. Opening an office in Tokyo is part of our international expansion strategy. The Japanese market has great potential, and we will be able to offer even greater connectivity between Brazil and Japan after we officially join the Star Alliance, which is scheduled to happen on May 13, states Paulo Castello Branco, TAMs Commercial and Planning VP. The opening ceremony of the new office in Tokyo will be graced with the presence of the Brazilian Ambassador to Japan, Mr. Luiz Augusto de Castro Neves, and of TAMs Commercial and Planning VP, among other executives, officials and guests. During the event, the new TAM manager in Japan, Mr. Giuliano Ponzio, will be introduced. In Asia, we already have representation offices in South Korea, Hong Kong, Thailand and Taiwan. As of May, we will also have a representative in India. Investor Relations: Phone: (55) (11) 5582-9715 Fax: (55) (11) 5582-8149 invest@tam.com.br www.tam.com.br/ir Press Agency Contact: Media Relations www.tam.com.br www.taminforma.com.br MVL Comunicação Phone: (55) (11) 3594-0328 equipetam@mvl.com.br About TAM ( www.tam.com.br ) We have been the leader in the Brazilian domestic market for more than four years, and held a 41.8% domestic market share and 85.3% international market share in March 2010. We operate regular flights to 43 destinations throughout Brazil and we serve 82 different cities in the domestic market through regional alliances. Operations abroad include our flights to 18 destinations in the United States, Europe and South America: New York , Miami and Orlando (USA), Paris (France), London (England), Milan (Italy), Frankfurt (Germany), Madrid (Spain), Buenos Aires (Argentina), La Paz, Cochabamba and Santa Cruz de la Sierra (Bolivia), Santiago (Chile), Asuncion and Ciudad del Este (Paraguay), Montevideo (Uruguay), Caracas (Venezuela) and Lima (Peru). We have code-share agreements that make possible the sharing of seats on flights with international airlines, enabling passengers to travel to 72 other destinations in the U.S., Europe and South America. We were the first Brazilian airline company to launch a loyalty program. Currently, the program has over 6.6 million subscribers and has awarded more than 9.7 million tickets. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: April 26, 2010 TAM S.A. By: /
